Title: To John Adams from Samuel Adams, Sr., 25 November 1790
From: Adams, Samuel, Sr.
To: Adams, John



My dear Sir
Boston Novembr. 25th: 1790

I lately received your Letter of the 18th: of October.—The Sentiment, and observations contained in it demand my attention.
A Republic, you tell me, is a Government in which “the People have an essential share in the Sovereignty;” Is not the whole sovereignty, my friend, essentially in the People?  Is not Government designed for the Welfare, and happiness of all the People?  and is it not the uncontroulable essential right of the People to amend, and alter, or annul their Constitution, and frame a new one, whenever they shall think it will better promote their own welfare, and happiness to do it?  That the Sovereignty resides in the People is a political doctrine which I have never heard an American Politician seriously deny.  The Constitutions of the American States reserve to the People the exercise of the rights of Sovereignty; by the annual, or biennial elections of their Governours, Senators, and Representatives: and by empowering their own Representatives to impeach the greatest officers of the State, before the Senators who are also chosen by themselves;
We the People is the stile of the federal Constitution—They adopted it; and conformably to it, they delegate the exercise of the Powers of Government to particular persons, who after short intervals resign their Powers to the People: and they will re-elect them, or appoint others, as they think fit.
The American Legislatures are nicely balanced: They consist of two branches, each having a check upon the determinations of the other: they sit in different in their respective chambers, and probably often reason differently in their respective Chambers on the same questions—if they disagree in Their decisions, by a conference their reasons, and Arguments are mutually communicated to each other: Candid explanations tend to bring them to agreement; and then according to the Massachusetts constitution, the matter is laid before the first Majestrate for his revision—He states objections, if he has any, with his Reasons, and returns them to the Legislators, who by larger Majorities ultimately decide.  Here is a mixture of three Powers founded in the Nature of Man; calculated to call forth the rational Faculties, in the great points of Legislation, into exertion; to cultivate mutual Friendship, and good humour, and finally to enable them to decide, not by the impulse of passion, or party prejudice, but by the calm Voice of Reason, which is the Voice of God:—In this mixture you may see your “natural, and actual Aristocracy among mankind,” operating among the several Powers in Legislation, and producing the most happy Effects—But the Son of an excellent Man may never inherit the great qualities of his father; This is common observation and there are many instances of its truth: Should we not therefore conclude that hereditary Nobility is a solecism in Government?  Their Lordships Sons, or Grandsons may be destitute of the faintest feelings of honor, or honesty; and yet retain an essential share in the Government by right of inheritance from Ancestors, who may have been the Minions of Ministers—the favourites of Mistresses, or Men of real, and distinguished Merit.  The same may be said of hereditary Kings; Their successors may also become so degenerated, and corrupt as to have neither inclination, nor capacity to know the extent, and Limits of their own Powers, nor consequently those of others—Such kind of Political Beings, Nobles, or Kings, possessing hereditary right to essential shares in an equipoized Government are very unfit persons to hold the scales;  Having no just conception of the Principles of the Government, nor of the parts which they, and their copartners bear in the administration; they run a wild career, destroy the checks, and ballances, by interfering in each others departments, till the Nation is involved in confusion, and reduced to the danger, at least, of Bloodshed to remove a Tyranny, which may ensue—Much safer is it, and much more does it tend to promote the Welfare and happiness of Society to fill up the offices of Government after the mode prescribed in the American Constitution, by frequent Elections of the People.  They may indeed be deceived in their choice; they sometimes are; but the Evil is not incurable; the Remedy is always near; they will feel their mistakes, and correct them.—
I am very willing to agree with you in thinking, that improvement in Knowledge, and Benevolence received much assistance from the principles, and Systems of good Government: But is it not as true that without knowledge—, and benevolence Men would neither have been capable or disposed to search for the principles, or form the System—Should we not, my friend, not bear a gratefull remembrance of our pious and benevolent Ancestors, who early laid plans of Education; by which means Wisdom, Knowledge, and Virtue have been generally diffused among the body of the people, and they have been enabled to form and establish a civil constitution calculated for the preservation of their rights, and liberties—This Constitution was evidently founded in the expectation of the further progress, and “extraordinary degrees” of Virtue.  It injoyns the encouragement of all Seminaries of Literature, which are the nurseries of Virtue depending upon these for the support of Government, rather than Titles, Splendor, or Force—Mr. Hume may call this a “Chimerical Project”; I am far from thinking the People can be deceived by urging upon them a dependance on the more general prevalence of Knowledge, and Virtue: It is one of the most essential means of further, and still further improvements in Society, and of correcting, and amending moral sentiments, and habits, and political institutions; ’till “by human means” directed by divine influence; Men shall be prepared for that “happy, and holy State” when the Messiah is to reign—
“It is a fixed Principle that all good Government is, and must be Republican.”—You have my hearty concurrence; and I believe we are well enough acquainted with each others Ideas to understand what we respectively mean when we “use the Word with approbation.”—The Body of the People in this Country are not so ignorant as those of England were in the Time of the Interregnum Parliament.  They are better educated: they will not easily be prevailed upon to believe that a Republican is “as unamiable as a Witch, a Blasphemer, a Rebel, or a Tyrant.” They are charmed with their own forms of Government, in which is admitted a mixture of Powers to check the human passions, and controul them from rushing into exorbitances—So well assured are they, that their liberties are best secured, that by their own frequent, and free Election of fit persons to be the essential sharers in the administration of their Government; and that this form of Government is truly Republic, that the body of the People will not be persuaded, nor compelled to “renounce, detest, and execrate the very Word Republican as the English do”.—Their Education has confirmed them in the opinion of the necessity of preserving, and strengthening the “Dykes against the Ocean, its Tydes, and Storms,” and I think they have made more safe, and more durable Dykes, than the English have done—
We agree in the Utility of universal Education, but “will nations agree in it as fully, and extensively, as we do?  Why should they not?  It would not be fair to conclude, that because they have not yet been disproved to agree in it, they never will. It is allowed, that the present age is more enlightened, than former ones.  Freedom of enquiry is certainly more encouraged: the feelings of humanity have softned the heart: The true principles of civil, and religious Liberty are better understood: Tyranny, in all its shapes, is more detested, and bigotry, if not still blind, must be mortified to see that she is despised.  Such an age may afford at least a flattering Expectation that Nations, as well as individuals, will view the utility of universal Education in so strong a light as to induce sufficient national Patronage, and Support.—Future Ages will probably be more enlightned than this—
The Love of Liberty is interwoven in the Soul of Man—“So it is in that of a Wolf;” However irrational, ungenerous, and unsocial the love of liberty may be in a rude Savage, he is capable of being enlightned by Experience, Reflection, Education, and civil, and Political Institutions.  But the Nature of the Wolf  is, and ever will be confined to running in the forest to satisfy his hunger, and his brutal appetites; the Dog is inclined in a more easy way to seek his living, and fattens his sides from with what comes from his masters kitchen—The Comparison of La Fontaine is in my opinion ungenerous, unnatural, and unjust.—
Among the Numbers of Men, my friend, are to be found not only those who have “preferred ease, slumber, and good chear, to liberty”; but others, who have eagerly sought after Thrones, and Sceptres, hereditary shares in Sovereignty Riches, and Splendor, Titles, Stars, Garters, Crosses, Eagles, and many other childish play things, at the expence of real Nobility, without one thought, or care for the liberty, and happiness of the rest of Mankind.—“The People, who have no property feel the Power of governing by a majority; and ever attack those who have property”.—“The injured Men of Property recur to finess, trick, and Stratagem”, to outwit them: True; These may proceed from a Lust of domination in some of both parties.—Be this as it may; It has been known, that such deceitfull tricks have been practiced by some of the rich upon their unsuspecting fellow Citizens; to turn the determination of Questions, so as to answer their own selfish purposes so to plunder or filch the rights of Men are crimes equally immoral, and nefarious;  tho committed in a different manner: Neither of them is confined to the Rich, or the Poor; they are too common among both.  The Lords as well as commons of Great Brittain by continued large majorities endeavoured by Finess, Tricks, and Stratagems, as well as Threats to prevail on the American Colonies to surrender their Liberty and Property to their disposal—These failing, they attempted to plunder our rights by force of Arms—We feared their Arts more than their Arms.  Did the Members of that hereditary House of Lords, who constituted those repeated majorities, then possess the spirit of Nobility?  Not so. I think: That Spirit resided in the illustrious Minorities in both Houses.—But “by Nobles” who have prevented “one hideous Despotism as horrid as that of Turkey from falling to the lot of every Nation of Europe; you mean “not peculiarly, an hereditary Nobility, or any particular Modification, but “the natural, and actual Aristocracy among Mankind;” The existence of which, I am not disposed to deny.—Where is this Aristocracy to be found?  Among Men of all Ranks, and Conditions.  The Cottager may beget a wise Son; the Noble, a Fool: The one is capable of great Improvement—the other not.  Education is within the Power of Men, and Societys of Men—Wise, and judicious Modes of Education, patronized, and supported by communities, will draw together the Sons of the rich, and the poor, among whom it makes no distinction; it will cultivate the natural Genius, elevate the Soul, excite laudable Emulation to excel in Knowledge, Piety, and Benevolence, and finally it will, reward its Patrons, and Benefactors by shading its benign Influence on the Public Mind. Education inures Men to thinking and reflection, to reasoning and demonstration.  It discovers to them the moral and religious duties they owe to God, their Country and to all Mankind.—Even Savages might, by the means of Education, be instructed to frame the best civil, and political Institutions with as much skill and ingenuity, as they now shape their Arrows.  Education leads youth to “the Study of human nature, society, and universal History” from whence they may “draw all the Principles” of Political Architecture, which ought to be regarded—All Men are “interested in the truth”. Education by shewing them “the End of all its consequences” would induce, at least, the greatest numbers to inlist on its side.  The Man of good understanding who has been well educated, and improves those advantages as far as his circumstances will allow, in promoting the happiness of Mankind, in my opinion, and I am inclined to think in yours is indeed “well born”.—It may be “puerile, and unworthy of Statesmen” to declame against Family Pride; but there is and always has been such a ridiculous kind of Vanity among Men.  “Statesmen know the evil, and danger is too serious to be sported with.” I am content they should be put into one hole; as you propose, but I have some fears that your Watchmen on each side will not well agree.  When a Man can recollect the Virtues of his Ancestors; he certainly has abundantly more solid satisfaction, than another who boasts that he sprang from those, who were rich, or noble; but never discovers the least degree of Virtue, or true worth of any kind, “Family Popularity”, if I mistake not, has its source in family pride; It is by all means sought after, that hommage may be paid to the name of the Title, or Estate, to supply the want, in the possessor, of any great, or good quality whatsoever—There are individuals among Men, who study the art of making themselves popular, for the purpose of getting into Places of Honour, and Emoluments, and by these means of gratifying hereafter the noble Passion–Family Pride–Others are so inchanted with the Musick of the sound, that they conceive it to be supreme felicity.  This is indeed Vanity of Vanities, and if such deluded Men ever come to their Senses, they will find it to be vexation of Spirit.  When they reflect on their own folly, and injustice in having received the breath of Applause with avidity, and great delight, for Merrit which they are conscious they never had; and that many who have been the loudest in sounding their praises, had nothing in view, but their own private, and selfish interests, it will excite in them the feelings of shame, remorse, and self contempt—
The truly virtuous Man, and real Patriot is satisfied with the approbation of the wise, and discerning; he rejoices in the contemplation of the Purity of his own Intentions, and waits in humble hope for the Plaudit of his final Judge—
I shall hardly venture again to trespass on the Benevolence of our Confidential Friend—You will not be sorry; it will afford you Relief, for in common Civility you must be at the Trouble of reading ones Epistles.  I hope there will be a Time when we shall have “sweet Communion” together.  In the mean Time let me not lose the Benefit of your valuable Letters. Adieu. Believe me / Your sincere Friend

Saml Adams